Pratt, J.
As pointed out in a previous opinion in this proceeding, (43-Hun, 638, mem.,) two methods are provided for the trial and punishment of contempt,—one by an order to show cause, prosecuted in the action; the other-is an original special proceeding against the accused in the name of the people. In the one case the proceedings are an incident of the original action-, and the decision of the court is an order; in the other the proceeding is an independent one and results in a judgment. The points of appellant recite that, this proceeding was originally a motion in the action of Slaght v. Patten,. and that the title has been changed by respondent’s attorney into one appropriate to a special proceeding. The papers before us on this appeal are entitled as in a special proceeding, and we have nothing to show that they are-not correctly so entitled. Being such a proceeding, the clerk was correct in entering a judgment for the costs.
As to the correctness of the various items allowed by the clerk, the papers-do not enable us to see that he fell into error. It follows that the order appealed from must be affirmed, but, as the practice is not yet very well settled», it should be without costs of appeal.
Dykman, J.» concurs.